Mr. JUSTICE GEORGE MORAN delivered the opinion, of the court: This is an appeal from a judgment of the circuit court of St. Clair County denying plaintiff-appellant’s petition for cancellation or substantial modification of alimony payments appellant was ordered to pay his wife by a former divorce decree. Appellee was awarded a divorce from appellant on her counterclaim on June 26, 1973, which provided for a division, of the property and $500-per-month alimony to appellee. Appellant filed an appeal which was later dismissed by this court. Thereafter, appellant filed a petition to modify the decree, asking that the alimony payment be cancelled completely or reduced substantially. The same trial judge who granted the divorce reduced the alimony payment from $500 per month to $400 per month. Appellant contends that the trial court’s refusal to cancel the alimony payment or reduce it substantially was against the manifest weight of the evidence. The only issue in this case is whether the judgment of the trial court was against the manifest weight of the evidence. We find that the judgment of the trial court was not against the manifest weight of the evidence, that no error of law appears and that an opinion in this case would have no precedential value. We therefore affirm the judgment of the trial court in compliance with Supreme Court Rule 23 ( 50 Ill.2d R. 23). Judgment affirmed. EBERSPACHER and CARTER, JJ., concur.